Decisions      of the   Nebraska Court of Appeals
	                               STATE v. MINNICK	907
	                             Cite as 22 Neb. Ct. App. 907

certificate. Medland v. Van Etten, 75 Neb. 794, 106 N.W. 1022
(1906). See, also, Coffin v. Old Line Life Ins. Co., 138 Neb.
857, 295 N.W. 884 (1941). Tax liens
      “‘take priority in the reverse order of other liens. As to all
      other liens the first in order of time is prima facie superior
      to those of a later date. In the case of tax liens, however,
      the “last shall be first and the first last.” The general and
      universal rule is that in proceedings in rem to enforce
      the payment of taxes the last tax levied and sought to be
      enforced is superior and paramount to the lien of all other
      taxes, claims, or titles.’ . . .” 3 Cooley, Taxation (4th Ed.)
      sec. 1242.
Coffin v. Old Line Life Ins. Co., 138 Neb. at 861, 295
N.W. at 887 (emphasis omitted). Consequently, not only are
Sarpy County’s general tax liens for the second half of 2011
and 2012 to be paid from the proceeds of the foreclosure
sale, but Sarpy County’s liens also take priority over Echo
Financial’s liens.
                       CONCLUSION
   We find that the district court properly granted summary
judgment in favor of Echo Financial; however, we reverse
the decision of the district court on errors contained in the
foreclosure deed, vacate the foreclosure deed, and remand the
cause for issuance of a new foreclosure deed consistent with
this opinion.
	Affirmed in part, vacated in part, and in part
	              reversed and remanded with directions.




                     State of Nebraska,          appellee, v.
                      David H. Minnick,        appellant.
                                   ___ N.W.2d ___

                        Filed May 19, 2015.     No. A-14-650.

 1.	 Criminal Law: Sentences: Time. In the absence of statute, when a valid sen-
     tence has been put into execution by commitment of a prisoner, the court has
     no authority to set aside, modify, amend, or revise the sentence, either during or
     after the term or session of court at which the sentence was imposed. Any attempt
   Decisions of the Nebraska Court of Appeals
908	22 NEBRASKA APPELLATE REPORTS


        to do so is of no effect and the original sentence remains in force. However,
        where a portion of the sentence is valid and a portion is invalid or erroneous, the
        court has authority to modify or revise the sentence by removing the invalid or
        erroneous portion of the sentence if the remaining portion of the sentence consti-
        tutes a complete valid sentence.
 2.	    Sentences: Judges: Records. Where a sentence is validly imposed, a judge may
        correct an inadvertent mispronouncement of a sentence only in those instances in
        which it is clear that the defendant has not yet left the courtroom; it is obvious
        that the judge, in correcting his or her language, did not change in any manner
        the sentence originally intended; and no written notation of the inadvertently
        mispronounced sentence was made in the records of the court.
 3.	    Sentences. Sentences of less than 1 year shall be served in the county jail,
        whereas sentences of 1 year or more for Class IIIA felonies shall be served in
        institutions under the jurisdiction of the Department of Correctional Services.
  4.	   ____. A void sentence is no sentence.
 5.	    ____. If the original sentence is invalid, it is of no effect and the court may
        impose any sentence which could have been validly imposed in the first place.

  Appeal from the District Court for Madison County: James
G. Kube, Judge. Affirmed.
  Christopher P. Bellmore, Chief Deputy Madison County
Public Defender, for appellant.
  Jon Bruning, Attorney General, and George R. Love for
appellee.
    Moore, Chief Judge, and Riedmann and Bishop, Judges.
    Riedmann, Judge.
                       INTRODUCTION
   David H. Minnick appeals his plea-based conviction and
sentence for fourth-offense driving under the influence (DUI).
On appeal, he argues that the district court improperly imposed
a subsequent sentence because his original sentence was only
partially invalid. We find no merit to his argument and there-
fore affirm.
                       BACKGROUND
   Minnick was initially charged with aggravated fourth-
offense DUI. Pursuant to a plea agreement, the information
was amended to remove the enhancement and Minnick pleaded
guilty to fourth-offense DUI, a Class IIIA felony. The fac-
tual basis for the charge provided by the State indicated that
        Decisions   of the  Nebraska Court of Appeals
	                        STATE v. MINNICK	909
	                      Cite as 22 Neb. Ct. App. 907

Norfolk police officers found Minnick in a running vehicle on
a public street or highway in Madison County, Nebraska, and
that when a blood test was taken, Minnick’s blood alcohol con-
tent was found to be in excess of the legal limit. The district
court accepted the plea and found Minnick guilty.
   Minnick was initially sentenced “to a term of not less
than, nor more than, 180 days’ incarceration [in an institu-
tion] under the jurisdiction of the Nebraska Department of
Corrections.” He was given credit for 10 days previously
served. The district court further ordered that Minnick be
allowed to participate in any alcohol and drug treatment pro-
gram made available through the Department of Correctional
Services.
   A few hours after he was originally sentenced, Minnick
was brought back before the court. The district court informed
him that
     evidently the sentence that I gave was 180 days down
     at the Department of Corrections with treatment. I can’t
     sentence you to 180 days down at the Department of
     Corrections, at least it’s questionable whether I can or
     not. Regardless, they’re not going to accept you.
        So my options would then be to probably send you
     down there for a minimum of one year and allow you
     to get some treatment down there or sentence you to—
     keep your sentence at 180 days, but just put you in the
     Madison County Jail here, but you wouldn’t get any
     treatment.
Minnick said that he understood and conferred with his attor-
ney. His attorney then told the court that Minnick would prefer
to be resentenced to 1 year’s incarceration at the Department
of Correctional Services so that he could possibly get treatment
for his alcohol issues. The district court then vacated the prior
sentence and sentenced Minnick “to a term of not less than,
nor more than, one year in the Department of Corrections.”
Minnick now appeals to this court.

               ASSIGNMENT OF ERROR
  Minnick assigns that the district court erred in imposing
a subsequent sentence, because the original sentence was
   Decisions of the Nebraska Court of Appeals
910	22 NEBRASKA APPELLATE REPORTS



validly imposed in part and could only be modified to correct
the invalid portion of the original sentencing order.

                   STANDARD OF REVIEW
   This appeal presents a question of law. When dispositive
issues on appeal present questions of law, an appellate court
has an obligation to reach an independent conclusion irrespec-
tive of the decision made by the court below. State v. Gass, 269
Neb. 834, 697 N.W.2d 245 (2005).

                           ANALYSIS
   Minnick argues that the district court erred in imposing a
subsequent sentence. He asserts that once a valid sentence
is imposed, it cannot be modified, amended, or revised in
any way.
   [1,2] In State v. McDermott, 200 Neb. 337, 263 N.W.2d 482
(1978), the Nebraska Supreme Court stated that in the absence
of statute, when a valid sentence has been put into execution
by commitment of a prisoner, the court has no authority to set
aside, modify, amend, or revise the sentence, either during or
after the term or session of court at which the sentence was
imposed. Any attempt to do so is of no effect and the original
sentence remains in force. However, where a portion of the
sentence is valid and a portion is invalid or erroneous, the court
has authority to modify or revise the sentence by removing the
invalid or erroneous portion of the sentence if the remaining
portion of the sentence constitutes a complete valid sentence.
Id. Additionally, where a sentence is validly imposed, a judge
may correct an inadvertent mispronouncement of a sentence
only in those instances in which it is clear that the defendant
has not yet left the courtroom; it is obvious that the judge, in
correcting his or her language, did not change in any manner
the sentence originally intended; and no written notation of the
inadvertently mispronounced sentence was made in the records
of the court. See State v. Foster, 239 Neb. 598, 476 N.W.2d
923 (1991). The question therefore becomes whether the origi-
nal sentence imposed was a valid sentence. We determine that
it was not.
        Decisions   of the  Nebraska Court of Appeals
	                        STATE v. MINNICK	911
	                      Cite as 22 Neb. Ct. App. 907

    [3] In the present case, Minnick was convicted of fourth-
offense DUI, a Class IIIA felony. See Neb. Rev. Stat.
§ 60-6,197.03(7) (Cum. Supp. 2014). The court was required
to sentence Minnick to serve at least 180 days’ imprisonment.
See id. Sentences of less than 1 year shall be served in the
county jail, whereas sentences of 1 year or more for Class
IIIA felonies shall be served in institutions under the jurisdic-
tion of the Department of Correctional Services. See Neb.
Rev. Stat. § 28-105(2) (Cum. Supp. 2014). Consequently, the
district court lacked statutory authority to impose its original
sentence of 180 days under the jurisdiction of the Department
of Correctional Services. See State v. Wren, 234 Neb. 291,
450 N.W.2d 684 (1990), overruled on other grounds, State v.
Hense, 276 Neb. 313, 753 N.W.2d 832 (2008).
    In State v. Wren, supra, the defendant was sentenced to 1
year’s imprisonment in the county jail for his conviction of
burglary, a Class III felony. The defendant filed a motion for
reduction of sentence which was sustained “‘to the extent that
the statute provides that a sentence of one year be served in
the Nebraska Correctional Complex it is ordered served in the
. . . County Jail.’” State v. Wren, 234 Neb. at 292, 450 N.W.2d
at 686 (emphasis omitted). The Supreme Court granted leave
for the State to docket error proceedings in that court.
    [4] Citing § 28-105(2) for the requirement that all sentences
of imprisonment for a Class III felony be served in an institu-
tion under the jurisdiction of the Department of Correctional
Services, the Supreme Court held that the district court was
without statutory authority to sentence the defendant to the
county jail. The Supreme Court stated that the “trial court’s
sentence was certainly unauthorized as being beyond its power
to pronounce. A void sentence is no sentence . . . and therefore
the defendant is legally without sentence.” State v. Wren, 234
Neb. at 294, 450 N.W.2d at 687. It remanded the cause with
directions to resentence the defendant.
    In State v. Wilcox, 239 Neb. 882, 479 N.W.2d 134 (1992),
the trial court sentenced the defendant to 6 months’ imprison-
ment in the county detention center on a conviction of first
degree assault, a Class III felony. The minimum sentence of
   Decisions of the Nebraska Court of Appeals
912	22 NEBRASKA APPELLATE REPORTS



incarceration for that crime was 1 year. On appeal, the State
argued that the sentence was invalid because it was for a
term less than the statutory minimum. The Nebraska Supreme
Court agreed, stating the district court lacked statutory author-
ity to sentence the defendant to a term of imprisonment of less
than 1 year.
   More applicable to the present case, however, the court in
State v. Wilcox went on to find plain error because the district
court sentenced the defendant to serve his imprisonment in
the county detention center. Citing § 28-105(2), the Supreme
Court observed that all sentences of imprisonment for Class III
felonies shall be served in an institution under the jurisdic-
tion of the Department of Correctional Services. The Supreme
Court concluded that because the county detention center was
not an institution under the jurisdiction of the Department of
Correctional Services, the district court’s sentence was “unau-
thorized” and therefore void. State v. Wilcox, 239 Neb. at 887,
479 N.W.2d at 137. The Supreme Court stated that a void
sentence is no sentence and remanded the cause to the district
court for an authorized and appropriate sentencing.
   In the present action, the initial sentence was unauthorized
because it did not comply with § 28-105(2) in that the trial
judge sentenced Minnick to a term of 180 days in an institu-
tion under the direction of the Department of Correctional
Services. As a result, the sentence was void because Minnick
could have been sentenced to a period of either 180 days in
the county jail or a minimum of 1 year and a maximum of 5
years under the Department of Correctional Services, but not
a combination of the two options. Minnick was, therefore,
without sentence until he was brought back into court and was
sentenced to 1 year under the supervision of the Department
of Correctional Services. As a result, the district court did not
err in vacating the original sentence and imposing a new term
of incarceration.
   We recognize that Minnick’s sentence was partially valid,
in that the court was authorized to sentence him to a period
of 180 days or authorized to commit him to the Department
of Correctional Services; however, the 180 days were required
to be served in the county jail, whereas commitment to the
        Decisions   of the  Nebraska Court of Appeals
	                        STATE v. MINNICK	913
	                      Cite as 22 Neb. Ct. App. 907

Department of Correctional Services required a sentence of 1
year or more. Although State v. McDermott, 200 Neb. 337, 263
N.W.2d 482 (1978), provides that a partially invalid sentence
can be modified or revised by removing the invalid portion,
that procedure is only permissible when the remaining portion
of the sentence constitutes a complete valid sentence.
   In State v. McDermott, the original sentence was for “6
months in jail, subject to review in 30 days by the Court.”
200 Neb. at 339, 263 N.W.2d at 484. The phrase “subject to
review in 30 days by the Court” was unauthorized and invalid.
Because the removal of this phrase left a complete valid sen-
tence, the district court was authorized to modify the invalid
part by removing it. Here, either portion of the sentence (dura-
tion or location) is valid; however, it is the combination that
makes the sentence invalid. Therefore, the district court was
not limited to correction of either portion of the sentence and
could, instead, sentence Minnick anew.
   As to the court’s authority to call Minnick back into the
courtroom and resentence him, a similar situation arose in State
v. Blankenship, 195 Neb. 329, 237 N.W.2d 868 (1976). In State
v. Blankenship, the court sentenced the defendant on a Friday
to an indeterminate period of not less than 25 nor more than 30
years’ imprisonment on a conviction of second degree murder.
The following Monday, the court, on its own motion, deter-
mined that the indeterminate sentence was invalid. The court
therefore vacated the sentence and resentenced the defendant
to life imprisonment.
   [5] On appeal, the defendant in State v. Blankenship, supra,
argued that the second sentence was invalid. The court rejected
that argument, citing the general rule that if the original sen-
tence is invalid, it is of no effect and the court may impose any
sentence which could have been validly imposed in the first
place. Because a conviction for second degree murder required
the imposition of a sentence of a definite term of years, not
less than the minimum authorized by law, or a sentence of life
imprisonment, the original sentence was invalid and the dis-
trict court had the authority to impose a new, valid sentence,
even when that new sentence increased the term of imprison-
ment. Therefore, the new life sentence was affirmed on appeal.
   Decisions of the Nebraska Court of Appeals
914	22 NEBRASKA APPELLATE REPORTS



See, also, State v. Shelby, 194 Neb. 445, 232 N.W.2d 23 (1975)
(affirming resentencing where defendant was invalidly sen-
tenced to treatment or confinement in Lincoln Regional Center
under discretion of director).
   Because no valid sentence was initially imposed upon
Minnick, the court had the authority to bring Minnick back
into the courtroom and impose a valid complete sentence, even
if it increased the term of imprisonment.
                        CONCLUSION
   Because the original sentence was unauthorized and there-
fore void, the district court did not err in imposing a new
sentence on Minnick. Accordingly, we affirm the conviction
and sentence.
                                                  Affirmed.